DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2021 has been entered.
Claim Objections
Claims 1, 8, and 9 are objected to because of the following informalities:  
Claim 1, line 8: “an electric field” should be changed to “the electric field”;
Claim 1, line 18: “the outputs” should be changed to “the output”;
Claim 8, line 10: “an electric field” should be changed to “the electric field”;
Claim 8, line 23: “the outputs” should be changed to “the output”;
Claim 8, lines 25-26: “each o the arrays” should be changed to “each of the arrays”.
Claim 9, lines 5-6: “an electric field” should be changed to “the electric field”; and
Claim 9, line 13: “the outputs” should be changed to “the output”.
 	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  It is not clear which element or structure is providing the three-dimensional image. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Toth et al. (U.S. Pub. No. 2015/0351690) (previously cited) in view of Spector (U.S. Pub. No. 2014/0200430), Borovsky (U.S. Pat. No. 6185448), and Bokan et al. (U.S. Pub. No. 2015/0216438) (previously cited).
Regarding claim 1, Toth discloses:
A system for cardiac monitoring (abstract and paragraph 0017 discloses wherein the system includes a monitoring device for monitoring physiologic signals and paragraphs 0032 and 0091 discloses wherein the monitoring system receives signals from the sensors and paragraph 0113 discloses wherein the patch system provides signals for monitoring of the heart) comprising: a patch (abstract discloses wherein the system is incorporated in a patch or patches) comprising: a sensor layer comprising: an array of first sensors each adapted to measure a value of an electric field (paragraphs 0017 and 0032 discloses one or more sensors located on the patch and paragraph 0204 discloses wherein the sensors can be electrodes for measuring a local electric field to construct electrographic (ECG) signals and paragraph 0211 discloses wherein there may be a plurality of sensors/electrodes so as to form an array), and an array of magnets wherein each of the array of magnets is collocated and associated with one of the array of first sensors (paragraph 0201 discloses wherein a magnetic connector may join an electrically conducting member, a module, each of the one or more sensors, and the patch together such that a magnet of the plurality of magnets would be collocated and associated with each sensor or electrode of the plurality or array of sensors/electrodes); and adhesive disposed along an outer surface of the sensor layer (at least paragraphs 0188 and 0191-0198 disclose wherein the patch contains adhesive layer for attaching the patch to the skin and figure 12a shows wherein the adhesive layer 1205 is located along an outer surface of the sensor 1207); and a cardiac monitor adapted to detect atrial fibrillation (paragraphs 0020, 0122, and 0182 disclose wherein the monitoring device can monitor or be used to detect atrial fibrillation), receive an output of the array of sensors during atrial fibrillation, wherein the output is an electrical signal indicative of the value of the electric field at the respective sensor’s location during the atrial fibrillation (abstract and paragraph 0017 discloses wherein the system includes a monitoring device for monitoring physiologic signals and paragraphs 0032 and 0091 discloses wherein the monitoring system receives signals from the sensors and paragraph 0204 discloses wherein the sensors can be electrodes for measuring a local electric field to construct electrographic (ECG) signals and paragraphs 0122 and 0182 disclose wherein the signal data can be used to monitor or detect atrial fibrillation) and provide the outputs of the array of sensors to an external computing device (paragraphs 0164 and 0305 disclose wherein the signal data can be conveyed to an external hub or computing device); the external computing device adapted to receive the outputs of the arrays of sensors (paragraphs 0164 and 0305 disclose wherein the signal data can be conveyed to an external hub or computing device).  
Yet Toth does not disclose:
Wherein the array of first sensors measures electric field and an array of second sensors, each adapted to measure a value of an electric field; wherein the output is of each of the array of first sensors and each of the array of second sensors during atrial fibrillation. 
However, in the same field of cardiac sensing systems, Spector discloses:
Wherein the array of first sensors measures electric field and an array of second sensors, each adapted to measure a value of an electric field (figure 49 and paragraph 0332 disclose a multi-electrode array with a first array of sensors 494 and a second array of sensors 495 and paragraph 0224 discloses wherein the electrodes record or measure the electric field); wherein the output is of each of the array of first sensors and each of the array of second sensors during atrial fibrillation (paragraph 0335 discloses wherein each electrode of the multi-electrode array records the electric filed potential and at least abstract, paragraphs 0011 and 0329 discloses wherein the electrodes are used for analysis during atrial fibrillation).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Toth to incorporate wherein the array of first sensors measures electric field and an array of second sensors, each adapted to measure a value of an electric field; wherein the output is of each of the array of first sensors and each of 
Yet the combination does not disclose:
wherein the first sensor measures a value in a first direction and the second sensor measures a value in a second direction, which is orthogonal to the first direction.
However, in the same field of electro-magnetic sensing systems, Borovsky discloses:
wherein the first sensor measures a value in a first direction and the second sensor measures a value in a second direction, which is orthogonal to the first direction (column 3, lines 16-29 and column 4, lines 11-29 disclose wherein the sensors face and detect in orthogonal directions to one another and column 6, lines 63-67 and column 7, lines 1-8 disclose wherein the sensors detect changes in the electrical current (electric field)). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the first sensor measures a value in a first direction and the second sensor measures a value in a second direction, which is orthogonal to the first direction, as taught by Borovsky, in order to better detect the angular position and location of points of interest within the body of the subject.
Yet the combination does not disclose:
using the sensor data to locate a foci causing atrial fibrillation.
However, in the same field of electrophysiological signal data systems, Bokan discloses:
using the sensor data to locate a foci causing atrial fibrillation (paragraph 0060 and 0066 discloses wherein the system including the focal point analyzer uses phase data to identify one or more focal points that correspond to atrial fibrillation and paragraphs 0055 -0057 discloses wherein the phase data is the computed phase of the electrical signals as detected by the sensors).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate using the sensor data to locate a foci causing atrial fibrillation, as taught by Bokan, in order to more accurately identify the source and location within the tissue for causing the atrial fibrillation to improve diagnostic and treatment approaches.
Regarding claim 5, Toth in view of Spector, Borovsky, and Bokan discloses the system of claim 1, and Toth further discloses:
an electrode layer having at least one electrode and secured to the sensor layer (at least paragraph 0017 and claim 79 discloses wherein the patch contains one or more electrodes); and wherein the cardiac monitor is in electrical communication with the at least one electrode (abstract and paragraph 0017 discloses wherein the system includes a monitoring device for monitoring physiologic signals and paragraphs 0032 and 0114 discloses wherein the monitoring system receives signals from the sensors and paragraph 0113 discloses wherein the patch system provides signals for monitoring of the heart).
Regarding claim 6, Toth in view of Spector, Borovsky, and Bokan discloses the system of claim 5, and Toth further discloses:
wherein the cardiac monitor is adapted to identify atrial fibrillation in data provided by the at least one electrode (paragraphs 0020, 0122, and 0182 discloses wherein the device uses signal data from the patch including the electrode signal data to monitor atrial fibrillation).
Regarding claim 9, Toth discloses:
abstract and paragraph 0017 discloses wherein the system includes a monitoring device for monitoring physiologic signals and paragraphs 0032 and 0091 discloses wherein the monitoring system receives signals from the sensors and paragraph 0113 discloses wherein the patch system provides signals for monitoring of the heart) comprising: an array of first sensors each adapted to measure a value of an electric field (paragraphs 0017 and 0032 discloses one or more sensors located on the patch and paragraph 0204 discloses wherein the sensors can be electrodes for measuring a local electric field to construct electrographic (ECG) signals and paragraph 0211 discloses wherein there may be a plurality of sensors/electrodes so as to form an array), an array of magnets wherein each of the array of magnets is collocated and associated with one of the array of first sensors (paragraph 0201 discloses wherein a magnetic connector may join an electrically conducting member, a module, each of the one or more sensors, and the patch together such that a magnet of the plurality of magnets would be collocated and associated with each sensor or electrode of the plurality or array of sensors/electrodes); and a cardiac monitor adapted to detect atrial fibrillation (paragraphs 0020, 0122, and 0182 disclose wherein the monitoring device can monitor or be used to detect atrial fibrillation), receive an output of each of the array of first sensors, wherein the output is an electrical signal indicative of the value of the electric field at the respective sensor’s location during the atrial fibrillation (abstract and paragraph 0017 discloses wherein the system includes a monitoring device for monitoring physiologic signals and paragraphs 0032 and 0091 discloses wherein the monitoring system receives signals from the sensors and paragraph 0204 discloses wherein the sensors can be electrodes for measuring a local electric field to construct electrographic (ECG) signals and paragraphs 0122 and 0182 disclose wherein the signal data can be used to monitor or detect atrial fibrillation) and provide the outputs of the array of sensors to an external computing device (paragraphs 0164 and 0305 disclose wherein the signal data can be conveyed to an external hub or computing device); the external computing device adapted to receive the outputs of the arrays of sensors (paragraphs 0164 and 0305 disclose wherein the signal data can be conveyed to an external hub or computing device); wherein adhesive disposed along an outer surface of the sensor layer (at least paragraphs 0188 and 0191-0198 disclose wherein the patch contains adhesive layer for attaching the patch to the skin and figure 12a shows wherein the adhesive layer 1205 is located along an outer surface of the sensor 1207).
Yet Toth does not disclose:
Wherein the array of first sensors measures electric field and an array of second sensors, each adapted to measure a value of an electric field; wherein the output is of each of the array of first sensors and each of the array of second sensors during atrial fibrillation. 
However, in the same field of cardiac sensing systems, Spector discloses:
Wherein the array of first sensors measures electric field and an array of second sensors, each adapted to measure a value of an electric field (figure 49 and paragraph 0332 disclose a multi-electrode array with a first array of sensors 494 and a second array of sensors 495 and paragraph 0224 discloses wherein the electrodes record or measure the electric field); wherein the output is of each of the array of first sensors and each of the array of second sensors during atrial fibrillation (paragraph 0335 discloses wherein each electrode of the multi-electrode array records the electric filed potential and at least abstract, paragraphs 0011 and 0329 discloses wherein the electrodes are used for analysis during atrial fibrillation).

Yet the combination does not disclose:
wherein the first sensor measures a value in a first direction and the second sensor measures a value in a second direction, which is orthogonal to the first direction.
However, in the same field of electro-magnetic sensing systems, Borovsky discloses:
wherein the first sensor measures a value in a first direction and the second sensor measures a value in a second direction, which is orthogonal to the first direction (column 3, lines 16-29 and column 4, lines 11-29 disclose wherein the sensors face and detect in orthogonal directions to one another and column 6, lines 63-67 and column 7, lines 1-8 disclose wherein the sensors detect changes in the electrical current (electric field)). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the first sensor measures a value in a first direction and the second sensor measures a value in a second direction, which is orthogonal to the first direction, as taught by Borovsky, in order to better detect the angular position and location of points of interest within the body of the subject.
Yet the combination does not disclose:
using the sensor data to locate a foci causing atrial fibrillation.

using the sensor data to locate a foci causing atrial fibrillation (paragraph 0060 and 0066 discloses wherein the system including the focal point analyzer uses phase data to identify one or more focal points that correspond to atrial fibrillation and paragraphs 0055 -0057 discloses wherein the phase data is the computed phase of the electrical signals as detected by the sensors).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate using the sensor data to locate a foci causing atrial fibrillation, as taught by Bokan, in order to more accurately identify the source and location within the tissue for causing the atrial fibrillation to improve diagnostic and treatment approaches.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Toth in view of Spector, Borovsky, and Bokan, as applied to claim 1, and further in view of Shuros et al. (U.S. Pub. No. 2010/0249860) (previously cited).
Regarding claim 2, Toth in view of Spector, Borovsky, and Bokan discloses the system of claim 1, and Toth further discloses:
wherein the sensor layer is adapted to adhere to a patient and wrap around an aspect of a torso of the patient (paragraph 0190 discloses wherein the patch is stretchable so as to be adhered to the torso of a subject and paragraph 0328 discloses wherein the patch is capable of wrapping around the curvature of a body part of a subject)
Yet Toth does not specifically disclose: 
wherein the fiducial layer wraps from an anterior to a posterial aspect of a torso of the patient.

wherein the fiducial layer wraps from an anterior to a posterial aspect of a torso of the patient (Figure 1 shows a medical patch that wraps from the anterior to the posterior aspect of a patient’s torso).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the fiducial layer wraps from an anterior to a posterial aspect of a torso of the patient, as taught by Shuros, in order to more accurately and effectively measure in the anatomical portion of the patient that is wrapped or covered.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Toth in view of Spector, Borovsky, and Bokan, as applied to claim 1, and further in view of Bhavaraju et al. (U.S. Pub. No. 2008/0200802) (previously cited).
Regarding claim 4, Toth in view of Spector, Borovsky, and Bokan discloses the system of claim 1, and Toth further discloses:
a fiducial layer having a surface adapted to secure to the sensor layer (paragraph 0045 discloses wherein the patch surface or material can include one or more fiducial markings).
Yet Toth does not specifically disclose:
wherein the fiducial layer further comprises: a plurality of fiducial markers having at least one of acoustic properties, material density, and proton content different from those of human tissue.
However, in the same field of body detection systems, Bhavaraju discloses:
  wherein the fiducial layer further comprises: a plurality of fiducial markers having at least one of acoustic properties, material density, and proton content different from those of paragraph 0057 discloses wherein fiducial marker aids can include signal reflective aids or acoustic transmitters for establishing points of references on the body (tissue) of a patient). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the fiducial layer further comprises: a plurality of fiducial markers having at least one of acoustic properties, material density, and proton content different from those of human tissue, as taught by Bhavaraju, in order to allow points of reference or landmarks to be identified in relation to a patient’s body so as more precisely determine target regions (paragraph 0057).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Toth in view of Spector, Borovsky, Bokan, Shuros, and Bhavaraju.
Regarding claim 8, Toth discloses:
A system for cardiac monitoring (abstract and paragraph 0017 discloses wherein the system includes a monitoring device for monitoring physiologic signals and paragraphs 0032 and 0091 discloses wherein the monitoring system receives signals from the sensors and paragraph 0113 discloses wherein the patch system provides signals for monitoring of the heart) comprising: a patch (abstract discloses wherein the system is incorporated in a patch or patches) comprising: a sensor layer comprising: an array of first sensors each adapted to measure a value of an electric field (paragraphs 0017 and 0032 discloses one or more sensors located on the patch and paragraph 0204 discloses wherein the sensors can be electrodes for measuring a local electric field to construct electrographic (ECG) signals and paragraph 0211 discloses wherein there may be a plurality of sensors/electrodes so as to form an array), and an array of magnets wherein each of the array of magnets is collocated and paragraph 0201 discloses wherein a magnetic connector may join an electrically conducting member, a module, each of the one or more sensors, and the patch together such that a magnet of the plurality of magnets would be collocated and associated with each sensor or electrode of the plurality or array of sensors/electrodes); adhesive disposed along an outer surface of the sensor layer (at least paragraphs 0188 and 0191-0198 disclose wherein the patch contains adhesive layer for attaching the patch to the skin and figure 12a shows wherein the adhesive layer 1205 is located along an outer surface of the sensor 1207); a fiducial layer having a surface adapted to secure to the sensor layer (paragraph 0045 discloses wherein the patch surface or material can include one or more fiducial markings); and an electrode layer having at least one electrode and secured to the sensor layer (at least paragraph 0017 and claim 79 discloses wherein the patch contains one or more electrodes); a cardiac monitor adapted to detect atrial fibrillation (paragraphs 0020, 0122, and 0182 disclose wherein the monitoring device can monitor or be used to detect atrial fibrillation) receive an output of the array of first sensors during the atrial fibrillation, wherein the output is an electrical signal indicative of the value of the electric field at the respective sensor’s location during the atrial fibrillation (abstract and paragraph 0017 discloses wherein the system includes a monitoring device for monitoring physiologic signals and paragraphs 0032 and 0091 discloses wherein the monitoring system receives signals from the sensors and paragraph 0204 discloses wherein the sensors can be electrodes for measuring a local electric field to construct electrographic (ECG) signals and paragraphs 0122 and 0182 disclose wherein the signal data can be used to monitor or detect atrial fibrillation); and provide the outputs of the array of sensors to an external computing device (paragraphs 0164 and 0305 disclose wherein the signal data can be conveyed to an external hub or computing device); the external computing device adapted to receive the outputs of the arrays of sensors (paragraphs 0164 and 0305 disclose wherein the signal data can be conveyed to an external hub or computing device); wherein the sensor layer is adapted to adhere to a patient and wrap around a portion of a torso of the patient (paragraph 0190 discloses wherein the patch is stretchable so as to be adhered to the torso of a subject and paragraph 0328 discloses wherein the patch is capable of wrapping around the curvature of a body part of a subject); wherein the cardiac monitor is in electrical communication with the at least one electrode (abstract and paragraph 0017 discloses wherein the system includes a monitoring device for monitoring physiologic signals and paragraphs 0032 and 0114 discloses wherein the monitoring system receives signals from the sensors and paragraph 0113 discloses wherein the patch system provides signals for monitoring of the heart); and wherein the cardiac monitor is adapted to identify atrial fibrillation in data provided by the at least one electrode (paragraphs 0020, 0122, and 0182 discloses wherein the device uses signal data from the patch including the electrode signal data to monitor atrial fibrillation). 
Yet Toth does not disclose:
Wherein the array of first sensors measures electric field and an array of second sensors, each adapted to measure a value of an electric field; wherein the output is of each of the array of first sensors and each of the array of second sensors during atrial fibrillation. 
However, in the same field of cardiac sensing systems, Spector discloses:
Wherein the array of first sensors measures electric field and an array of second sensors, each adapted to measure a value of an electric field (figure 49 and paragraph 0332 disclose a multi-electrode array with a first array of sensors 494 and a second array of sensors 495 and paragraph 0224 discloses wherein the electrodes record or measure the electric field); paragraph 0335 discloses wherein each electrode of the multi-electrode array records the electric filed potential and at least abstract, paragraphs 0011 and 0329 discloses wherein the electrodes are used for analysis during atrial fibrillation).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Toth to incorporate wherein the array of first sensors measures electric field and an array of second sensors, each adapted to measure a value of an electric field; wherein the output is of each of the array of first sensors and each of the array of second sensors during atrial fibrillation, as taught by Spector, in order to more accurately analyze changes in electric field data by being able to compare the differences in changes between the respective sensor array configurations. 
Yet the combination does not disclose:
wherein the first sensor measures a value in a first direction and the second sensor measures a value in a second direction, which is orthogonal to the first direction.
However, in the same field of electro-magnetic sensing systems, Borovsky discloses:
wherein the first sensor measures a value in a first direction and the second sensor measures a value in a second direction, which is orthogonal to the first direction (column 3, lines 16-29 and column 4, lines 11-29 disclose wherein the sensors face and detect in orthogonal directions to one another and column 6, lines 63-67 and column 7, lines 1-8 disclose wherein the sensors detect changes in the electrical current (electric field)). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the first sensor measures a value in a first direction and the second sensor measures a value in a 
Yet the combination does not disclose:
using the sensor data to locate a foci causing atrial fibrillation.
However, in the same field of electrophysiological signal data systems, Bokan discloses:
using the sensor data to locate a foci causing atrial fibrillation (paragraph 0060 and 0066 discloses wherein the system including the focal point analyzer uses phase data to identify one or more focal points that correspond to atrial fibrillation and paragraphs 0055 -0057 discloses wherein the phase data is the computed phase of the electrical signals as detected by the sensors).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate using the sensor data to locate a foci causing atrial fibrillation, as taught by Bokan, in order to more accurately identify the source and location within the tissue for causing the atrial fibrillation to improve diagnostic and treatment approaches.
Yet the combination does not specifically disclose: 
wherein the fiducial layer wraps from an anterior to a posterial aspect of a torso of the patient.
However, in the same field of medical patch systems, Shuros discloses:
wherein the fiducial layer wraps from an anterior to a posterial aspect of a torso of the patient (Figure 1 shows a medical patch that wraps from the anterior to the posterior aspect of a patient’s torso).

Yet the combination does not specifically disclose:
wherein the fiducial layer further comprises: a plurality of fiducial markers having at least one of acoustic properties, material density, and proton content different from those of human tissue.
However, in the same field of body detection systems, Bhavaraju discloses:
  wherein the fiducial layer further comprises: a plurality of fiducial markers having at least one of acoustic properties, material density, and proton content different from those of human tissue (paragraph 0057 discloses wherein fiducial marker aids can include signal reflective aids or acoustic transmitters for establishing points of references on the body (tissue) of a patient). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Toth to incorporate wherein the fiducial layer further comprises: a plurality of fiducial markers having at least one of acoustic properties, material density, and proton content different from those of human tissue, as taught by Bhavaraju, in order to allow points of reference or landmarks to be identified in relation to a patient’s body so as more precisely determine target regions (paragraph 0057).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Toth in view of Spector, Borovsky, and Bokan, as applied to claim 1, and further in view of He et al. (U.S. Pub. No. 2016/0287116) (previously cited). 
Regarding claim 12, Toth in view of Spector, Borovsky, and Bokan discloses the system of claim 1, yet Toth does not disclose:
wherein a three-dimensional image indicates the location of the foci on a heart.
However, in the same field of cardiac sensing systems, He discloses:
wherein a three-dimensional image indicates the location of the foci on a heart (paragraphs 0067 and 0071 disclose wherein the image can indicate focal patterns of activation as well localizing areas of focal arrhythmias).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein a three-dimensional image indicates the location of the foci on a heart, as taught by He, in order to more easily and accurately diagnose or identify certain conditions or areas about the heart. 
Response to Amendment
Applicant amended claims 1-2, 8-9, and 12 in the response filed 05/19/2021.
Applicant canceled claims 7 and 11 in the response filed 05/19/2021.
Response to Arguments
The Applicant's arguments with respect to claims 1-2, 4-6, 8-9, and 12 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  In particular, there are new grounds of prior art rejections that were necessitated by the claim amendments filed on 05/19/2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607.  The examiner can normally be reached on Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MATTHEW KREMER/Primary Examiner, Art Unit 3791